                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JONATHAN F. RAMOS,

                        Plaintiff,                                      8:20-CV-375

        vs.
                                                               ORDER OF RECUSAL
TYSON FRESH MEATS, INC., LONNY                             REQUEST FOR REASSIGNMENT
JEPSEN, ALFREDO MORENO, NICOLE
THOMPSON, KELLY MARUSKA JO, and
MIKE HUFFMAN,

                        Defendants.


       This matter is before the Court on the Court’s own motion pursuant to 28 U.S.C. § 455(a),

which states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” Upon review of the parties and the record

in the above-designated case, the undersigned judge shall, and hereby does, recuse himself from

the above-designated case pursuant to 28 U.S.C. § 455(a).


       Dated this 27th day of May, 2021.

                                                       BY THE COURT:



                                                       _______________________
                                                       Brian C. Buescher
                                                       United States District Judge
